            Case 2:21-cv-00056-AC Document 5 Filed 01/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    REGIS COOPER,                                        No. 2:21-cv-0056 AC P
12                         Plaintiff,
13             v.                                          ORDER
14    I. RIVERA, et al.,
15                         Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983 together with a request for leave to proceed in forma pauperis pursuant to 28

19   U.S.C. § 1915. ECF Nos. 1, 2. Plaintiff has not, however, signed and dated his application for

20   leave to proceed in forma pauperis. Accordingly, plaintiff’s application will be vacated, and

21   plaintiff will be provided the opportunity to submit a signed and dated application to proceed in

22   forma pauperis.

23            In accordance with the above, IT IS HEREBY ORDERED that:

24            1. Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is VACATED without

25   prejudice;

26            2. The Clerk of Court is directed to send plaintiff a new Application to Proceed In Forma

27   Pauperis By a Prisoner; and

28   ////
                                                          1
         Case 2:21-cv-00056-AC Document 5 Filed 01/21/21 Page 2 of 2


 1          3. Plaintiff shall submit, within thirty days from the date of this order, a properly
 2   completed application to proceed in forma pauperis with signature. Plaintiff’s failure to comply
 3   with this order will result in a recommendation that this action be dismissed without prejudice.
 4   DATED: January 21, 2021
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
